Citation Nr: 0026509	
Decision Date: 10/04/00    Archive Date: 10/10/00	

DOCKET NO.  99-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to March 28, 1994, for 
assignment of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.

This matter arises from a June 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  Although the 
veteran was represented during the course of the appeal, a 
July 1999 communication from a private attorney documents the 
veteran's revocation of the power of attorney in favor of 
that attorney.  


FINDINGS OF FACT

1.  By rating decision in May 1991, service connection was 
established for PTSD, and a noncompensable rating was 
assigned effective February 2, 1990; the veteran initiated 
and completed an appeal from that determination.  

2.  Contentions advanced by the veteran during the course of 
his appeal from the May 1991 rating decision expressed a 
desire to limit the appeal to entitlement to a 10 percent 
rating. 

3.  By rating decision in November 1993, the evaluation for 
the veteran's PTSD was increased to 10 percent, effective 
February 2, 1990; the veteran was notified of this rating 
action, informed that this action was a grant of the benefit 
sought on appeal, and informed of his right to appeal this 
decision; a notice of disagreement was not received to 
initiate an appeal from the November 1993 rating decision.

4.  In an April 1994 communication, the veteran requested an 
increased rating for his service-connected PTSD. 

5.  By rating decision in April 1998, a 100 percent schedular 
rating was assigned for the veteran's PTSD, effective March 
28, 1994.    

6.  It was not factually ascertainable prior to March 28, 
1994, that the criteria for entitlement to a 100 percent 
evaluation for PTSD had been met.  



CONCLUSIONS OF LAW

1.  The November 1993 rating decision which assigned a 10 
percent rating for the veteran's PTSD, effective February 2, 
1990, is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  The criteria for entitlement to an effective date prior 
to March 28, 1994, for assignment of a 100 percent disability 
rating for the veteran's PTSD have not been met.  38 U.S.C.A. 
§§ 5101, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  However, the effective date of an evaluation 
and award of compensation based on a claim for increase will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the date of receipt of claim shall be the 
effective date of increase.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The claim for benefits may be 
formal or informal; any communication received from the 
claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim so long as it identifies the benefit 
sought.  See 38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of 38 C.F.R. 
§ 3.157 will be accepted as an informal claim for benefits if 
the report relates to the disability at issue.  It is within 
this context that the veteran's claim must be evaluated.

The veteran contends that he first claimed service connection 
for PTSD in February 1990, and that VA should have assigned a 
total rating from the date of his original claim because he 
continually prosecuted that claim from its inception.  The 
appellate record indicates that the veteran did, in fact, 
first claim service connection for PTSD in February 1990.  By 
rating decision in May 1991, service connection was 
established for that disability, and a noncompensable rating 
was assigned.  The veteran file a timely notice of 
disagreement.  In his November 1991 substantive appeal in 
response to a statement of the case, he indicated that he was 
appealing the "denial of [a] 10 percent rating" in reference 
to his pending claim for PTSD.  He stated that he believed 
the denial of a 10 percent rating was erroneous.  Reference 
to a 10 percent rating was repeated twice more in the 
substantive appeal, and at a January 1992 RO hearing, the 
veteran stated that he felt his denial of a 10 percent rating 
was erroneous.  At the conclusion of the hearing, the hearing 
officer indicated the he would make a determination "as to 
whether or not you are requesting a 10 percent evaluation, is 
that correct?"  The veteran responded "yes, that's 
correct."  

By rating decision dated in November 1993, the RO granted the 
veteran a 10 percent disability rating for PTSD, effective 
February 2, 1990.  The veteran was notified of this action by 
VA letter dated December 7, 1993.  In that letter, VA 
informed the veteran that "[t]his increased evaluation in 
your compensation is a grant of benefits sought on your 
appeal."  The veteran was also informed that he had the right 
to appeal that determination, and was furnished with a copy 
of his procedural and appellate rights.  He was represented 
by a service organization at that time and that organization 
also was furnished a copy of that letter.  Nevertheless, 
neither the veteran nor his representative indicated any 
disagreement with the assignment of the 10 percent rating.  

In April 1994, the veteran submitted a statement in which he 
asked VA to "[c]onsider this as a claim for increase [sic] 
rating for SC PTSD."  This claim was continuously prosecuted 
by the veteran until April 1998, at which time VA granted him 
a 100 percent evaluation for the disability now at issue.  
March 28, 1994, was designated as the effective date of 
increase.  That was the date that the veteran was 
hospitalized at a VA medical facility for treatment for, 
among other things, PTSD; he later was discharged from that 
facility on April 13, 1994.  

Despite the veteran's contentions to the contrary, the Board 
is unable to find that he continuously prosecuted his claim 
for an increased rating for PTSD from February 1990.  
Instead, repeated references to the RO's denial of a 10 
percent rating, both in written statements and testimony, can 
reasonably be construed as conveying his intent at that time 
to limit his appeal from the May 1991 rating decision to a 10 
percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  Moreover, the record shows that the RO informed both 
the veteran and his representative that the increase to 10 
percent constituted a grant of the benefit sought on appeal.  
Nevertheless, a notice of disagreement was not filed despite 
notice to the veteran of his right to appeal.  Further, the 
subsequent April 1994 communication from the veteran was 
couched in terms of a request for an increased rating.  While 
the Board recognizes that a veteran's choice of words may not 
necessarily be limited to the literal meaning of such words 
in every situation, looking to the overall circumstances in 
this case the Board must conclude that the veteran was only 
seeking a 10 percent rating when he appealed from the May 
1991 rating decision and that he did not effectively express 
any desire to initiate an appeal from the November 1993 
rating decision which assigned a 10 percent rating.  The 
Board finds that the November 1993 rating decision was final.  
38 U.S.C.A. § 7105(c).  

The matter of the disability evaluation assigned for the 
veteran's PTSD was not again put in controversy until 1994.  
As previously noted, the veteran was hospitalized at a VA 
medical facility for treatment for PTSD on March 28, 1994.  
He then filed a claim for an increased rating for that 
disability on April 7, 1994.  The date of the veteran's 
hospitalization constituted an informal claim that 
subsequently was formalized by the claim for increase filed 
by the veteran with VA during the following month.  See 
38 C.F.R. §§ 3.155, 3.157, 3.400(o)(2).  The record does not 
reflect any additional medical treatment received by the 
veteran during the one-year period immediately preceding the 
submission of his claim for increase on April 7, 1994.  As 
such, March 28, 1994, was the earliest date from which an 
increased disability rating, i.e., a total disability rating 
in this case, could be granted.  The Board finds no 
reasonable basis upon which to assign an earlier effective 
date.  


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Veterans Law Judge
Board of Veterans' Appeals


 


